Exhibit 10.28
AMENDMENT TO
CHANGE OF CONTROL AGREEMENT
          THIS AMENDMENT to the Change of Control Agreement dated April 19, 2006
(the “Agreement”) is made effective December 23, 2008 by and between SurModics,
Inc. (the “Company”) and Philip D. Ankeny (“Executive”).
          WHEREAS, Company and Executive desire to amend, modify, and restate
the Agreement to comply with the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and with the intent to exclude
amounts payable as severance from deferred compensation under Code
Section 409A(a)(1);
          NOW, THEREFORE, Company and Executive, intending to be legally bound,
agree as follows:

1.   The first paragraph of Section 3(b) of the Agreement is hereby amended and
restated as follows:

  (b)   The termination of employment with the Company by Executive for “Good
Reason.” Such termination shall be accomplished by, and effective upon,
Executive giving written notice to the Company of his decision to terminate.
“Good Reason” shall mean a good faith determination by Executive, in Executive’s
sole and absolute judgment, that any one or more of the following events has
occurred, at any time during the term of this Agreement or after a Change of
Control, resulting in a material negative change to Executive in the employment
relationship; provided, however, that such event shall not constitute Good
Reason if Executive has consented to such event, or if Executive fails to
provide written notice of his decision to terminate within ninety (90) days of
the occurrence of such event or fails to provide the Company a reasonable
opportunity to cure the condition:

2.   Section 3(b)(6) of the Agreement is hereby amended and restated as follows:

  (6)   Any material breach by the Company of any employment agreement,
including this Change of Control Agreement, between Executive and the Company or
its subsidiary.

3.   The following language is hereby added to the end of Section 3 of the
Agreement:       For purposes of Sections 4 and 5 of this Agreement only, with
respect to the timing of payments thereunder, “Change of Control Termination”
shall mean the date of Executive’s “separation from service” with the Company
within the meaning of Section 409A(a)(2)(A)(i) of the Code (with “Company” for
purposes of this paragraph to include any business entity that is treated as a
single

 



--------------------------------------------------------------------------------



 



    employer with the Company under the rules of Section 414(b) and (c) of the
Code).

4.   Section 4(b) of the Agreement is hereby amended and restated as follows:

  (b)   Subject to the limitations set forth below, the Company shall continue
to provide Executive with coverage under life, health, dental or disability
benefit plans at a level comparable to the benefits which Executive was
receiving or entitled to receive immediately prior to the Termination or, if
greater, at a level comparable to the benefits which Executive was receiving
immediately prior to the event which constituted Good Reason. Such coverage
shall continue for eighteen (18) months following such Change of Control
Termination or, if earlier, until Executive is eligible to be covered for such
benefits through his employment with another employer or continuation coverage
under Section 4980B (COBRA) otherwise ends. The Company may, in its sole
discretion, provide such coverage through the purchase of individual insurance
contracts for Executive;

5.      Section 4 of the Agreement is hereby amended to add the following two
paragraphs immediately following Section 4(d):

    The parties intend that the payment described in Section 4(a)(3) shall be
excluded from deferred compensation as a “short-term deferral” under Treas. Reg.
§ 1.409A-1(b)(4). The parties intend that the continuation of health and dental
benefits described in Section 4(b) shall be excluded from deferred compensation
pursuant to the medical benefits exception for separation pay plans under Treas.
Reg. § 1.409A-1(b)(9)(v)(B).       The parties intend that the continuation of
life and disability insurance benefits described in Section 4(b) shall be
excluded from deferred compensation as separation pay due to an involuntary
separation from service under Treas. Reg. § 1.409A-1(b)(9)(iii), and the amounts
payable for such continuation of life and disability insurance coverage shall
not exceed two times the lesser of (x) Executive’s annualized compensation based
on the annual rate of pay for services to the Company for the calendar year
prior to the calendar year in which the Change of Control Termination occurs
(adjusted for any increase during the year that was expected to continue
indefinitely if Executive had not separated from service) or (y) the
compensation limit under Section 401(a)(17) of the Code for the year in which
the Change of Control Termination occurs. Further, in no event shall the
benefits described in Section 4(b) extend beyond December 31st of the second
calendar year following the calendar year in which the Change of Control
Termination occurs.   6.   The last sentence of Section 4 of the Agreement is
hereby deleted.

2



--------------------------------------------------------------------------------



 



7.   Section 5 of the Agreement is hereby amended and restated in its entirety
as follows:

     5. Limitation on Change of Control Payments. This Section 5 applies only in
the event the Company determines that this Agreement is subject to the
limitations of Section 280G of the Code, or any successor provision, and the
regulations issued thereunder. In the event any Change of Control Benefit, as
defined below, payable to Executive would constitute an “excess parachute
payment” as defined in Code Section 280G, Executive shall receive a “tax
gross-up” payment sufficient to pay the initial excise tax applicable to such
excess parachute payment (but excluding the income and excise taxes, if any,
applicable to the tax gross-up payment). Such additional cash payment shall be
made no earlier than the date that is six months and one day after the Change of
Control Termination and no later than December 31 of the calendar year after the
year in which Executive remits the related taxes. For purposes of this
Section 5, a “Change of Control Benefit” shall mean any payment, benefit or
transfer of property in the nature of compensation paid to or for the benefit of
Executive under any arrangement which is considered contingent on a Change of
Control for purposes of Code Section 280G, including, without limitation, any
and all of the Company’s salary, bonus, incentive, restricted stock, stock
option, equity-based compensation or benefit plans, programs or other
arrangements, and shall include benefits payable under this Agreement

8.   The last sentence of Section 7 of the Agreement is hereby amended and
restated as follows:

    Failure of the Company to obtain such agreement before the effective date of
such event shall be a breach of this Agreement within the meaning of
Section 3(b)(6) of this Agreement.

9.      The Change of Control Agreement, as hereby amended, is intended to
satisfy, or be exempt from, the requirements of Section 409A(a)(2), (3) and
(4) of the Code, including current and future guidance and regulations
interpreting such provisions, and should be interpreted accordingly.
10.     Except as expressly amended and restated herein, the Change of Control
Agreement, as hereby amended, remains in full force and effect.
[Signature page follows]

3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, Company and Executive have executed this Amendment
to Change of Control Agreement effective as of the date set forth in the first
paragraph.

            SurModics, Inc.
      By   /s/ Bryan K. Phillips         Its VP, General Counsel               
    /s/ Philip D. Ankeny       Philip D. Ankeny         

4